Citation Nr: 1634622	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle gunshot wound. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1969 to August 1971, to include service in the Republic of Vietnam.  The Veteran was awarded a Purple Heart and Combat Action Ribbon, among other decorations.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran's appeal originally included the issue of entitlement to an increased rating for his service-connected residual left ankle scar associated with his left ankle gunshot wound.  However, in a January 15, 2014 correspondence, prior to certification of the appeal to the Board, the Veteran requested to withdraw the appeal of his left ankle scar claim.  Accordingly, that issue is not for consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

Initially, the record indicates that there are outstanding VA and private treatment records.  On his July 14, 2016 VA Form 21-8940, the Veteran reported that he had received treatment at the Omaha VA Medical Center and Midlands Hospital as recently as June 16, 2016.  He also reported being hospitalized from November 25, 2015 to November 28, 2015.  To date, the record does not contain any VA treatment records dated during the pendency of the appeals or private treatment records received subsequent to 2012.  Accordingly, on remand all outstanding VA treatment records must be obtained and associated with the record, and reasonable efforts must be made to obtain all outstanding private treatment records.

The record also indicates that the Veteran's PTSD and residuals of a left ankle gunshot wound may have worsened since his last VA examinations.  Specifically, at the time of the June 2011 PTSD and October 2013 ankle examinations the Veteran was employed full-time for an information technology consultation company.  At his June 2014 hearing the Veteran testified that he had to "walk off" the job because of his inability to deal with people and that he was now working part time as a farm hand.  Additionally, the October 2013 ankle examination indicated that the Veteran did not have any left ankle instability.  However, at his June 2014 hearing the Veteran testified that his left ankle was instable and gave  out on him when he stepped down on it.  In light of the above, the Board finds that contemporaneous PTSD and left ankle examinations are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from April 1, 2010 to present, including any inpatient treatment records, and associate them with the claims file.  If no records exist the claims file should be annotated to reflect such and the Veteran notified       of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, to include Midlands Hospital and Hiawatha Community Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should       be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

4.  Schedule the Veteran for a VA ankle and muscle examination to determine the current nature and severity of his service-connected residuals of a left ankle gunshot wound.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both ankles, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left ankle due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




